920 F.2d 926Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Winston LLOYD, Plaintiff-Appellant,andCharles E. Johnson, Charles A. Hunter, Rodger W. Osborne,Thomas L. Wells, Frank Domneys, George Brown,Ralph Broadway, Individually and onbehalf of all others similarlysituated, Plaintiffs,v.Thomas W. SCHMIDT, Secretary, Department of Public Safetyand Correctional Services, Jon P. Galley, Division ofCorrection, William J. Kunkel, Chairman, Maryland ParoleCommission, Howard Lyles, Warden, Maryland House ofCorrection, Leronia A. Josey, Maryland Parole Commissioner,Defendants-Appellees.
No. 90-6798.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 14, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (CA-77-113-H)
Winston Lloyd, appellant pro se.
Dennis Michael Sweeney, Deputy Attorney General, Baltimore, Md., J. Edward Davis, Davis & Jenkins, Towson, Md., Steven Keith Fedder, Weinberg & Green, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Winston Lloyd, a member of a class action challenging the conditions of confinement at the Maryland House of Corrections, appeals the district court's denial of his petition for a writ of mandamus.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  The district court did not have jurisdiction to compel counsel in the class action, who were not employees or officials of the federal government, to present Lloyd's claims to the court.  See 28 U.S.C. Sec. 1361.  Accordingly, we affirm the district court's denial of the petition.  Lloyd v. Schmidt, CA-77-113-H (D.Md. Dec. 1, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.